Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 2 DEC 2021.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 JUNE 2021 has been entered.
Applicant’s Amendments and Affidavit
	Applicant has cancelled claim 30.
The declaration under 37 CFR 1.132 filed 2 DEC 2021 is sufficient to overcome the rejections under 35 U.S.C. 103 of Claims 24-29 based upon Blazquez (Blazquez R, et al. Frontiers in Immunology. 2014 Nov 4;5:556; cited in IDS filed in IFW on 25 JUL 2018). The prior art rejections filed on 3 SEP 2021 are therefore withdrawn in light of applicant’s affidavit/ declaration.
Claim Status
           Claims 5-9, 23-29, 40-41, and 50-55 are pending. Claims 1-4, 10-22, 30-39, and 42-49 are cancelled. Claims 5-9, 23, 40-41, and 50-55 are withdrawn. Claims 24-29 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed applications, parent application 14/929,578, of which the instant application is a continuation-in-part application, and PCT application PCT/EP2016/076462, filed on November 2, 2015 and November 2, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on 8 SEP 2021 has been received and considered herein; the signed form is mailed with this action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 27-29 are rejected under 35 U.S.C. 102(a)(2) and 102(a)(1) as being anticipated by GIEBEL (EP2687219A1; Publ. 22 JAN 2014) as evidenced by Lai (Lai RC, et al. Stem Cell Research. 2010 May 1;4(3):214-22), Oñate (Oñate B, et al. The FASEB Journal. 2012 Oct;26(10):4327-36), and Kordelas (Kordelas L, et al. Leukemia. 2014 Apr;28(4):970-3).
GIEBEL is directed to the use of exosome-preparations derived from neonatal or adult tissue-derived mesenchymal stem-cells (MSCs), including adipose-derived MSCs (claims 1-2, 9, and 12; [0020], [0026], [0033]), for the prevention or for therapy of inflammatory conditions (Abstract; [0016], [0018], [0039]; claims 10-13). GIEBEL teaches administration of exosomes to patients in need thereof for treating inflammation (including chronic inflammatory disease(s); [0038]-[0039],[0042], [0072]-[0076]) wherein the compositions comprise exosomes isolated from MSC cultures including adipose-derived MSCs ([0051]-[0057]; claims 1-2, 9 and 12). 

In regard to the inherent property of exosomes, especially adipose-derived exosomes, GIEBEL teaches that the exosomes are positive for cellular exosome markers [0030]. And Lai evidences that although exosomes are known to have a cell-type-specific protein composition, most carry a common subset of proteins that include … TSP-1 (p. 32 ¶2), and Oñate (2012) evidences that TSP-1, an adipokine, is expressed in and associated with adipose-derived MSCs and their secretome (Fig. 2A-C and p. 4333 ¶4).
Thus, GIEBEL, as evidenced by Lai and Onate, clearly anticipates the invention of claim 24 before the effective filing date (EFD) of the instant application.
In regard to the limitation of claim 26, GIEBEL teaches treatment with MCS-derived exosomes ([0071]-[0076)) wherein the MSCs are allogeneic, as evidenced by Kordelas, et al. p. 971 ¶2.
In regard to the limitations of claims 27-28, GIEBEL teaches systemic administration via intravenous injection or infusion ([0031],[0037],[0043]; claims 6, 8, and 14).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over GIEBEL (EP2687219A1; Publ. 22 JAN 2014), as evidenced by Lai (Lai RC, et al. Stem cell research. 2010 May 1;4(3):214-22) and Oñate (Oñate B, et al. The FASEB Journal. 2012 Oct;26(10):4327-36), as applied to claim 24 above, and further in view of SINDEN (EP2877187B1; filed 18 JUL 2013; publ. as WO2014/013258 23 JAN 2014).

SINDEN teaches that exosomes isolated from mesenchymal stem cells ([0158]-[0165]), including ADSCs ([0161]-[0165]), can be used to treat immune-mediated inflammatory diseases, in particular rheumatoid arthritis, inflammatory bowel disease, and Crohn's disease ([0138],[0142]) by administering a therapeutically effective amount to a patient in need thereof ([0128],[0137],[0144]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the EFD of the instant application to treat a disease selected from the group consisting of rheumatoid arthritis (RA), Inflammatory Bowel Disease (IBD), and Crohn's disease by administering a therapeutically effective amount of a composition comprising an isolated exosome of claim 1, because GIEBEL and SINDEN teach administration of compositions comprising isolated exosomes for effective treatment of such inflammatory diseases and because GIEBEL, as evidenced by Lai and Oñate, render obvious the phenotypic characteristics of the therapeutic exosomes. A practitioner would have a reasonable expectation of success because both SINDEN and GIEBEL teach the therapeutic effectiveness of adipose-derived exosomes and because SINDEN teaches the effectiveness of administering therapeutic amounts of adipose-derived exosomes for the diseases recited in claim 25. Thus, the invention of claims 24 and 25 are rendered obvious in view of the prior art teachings of GIEBEL and SINDEN before the EFD of the instant application.
In regard to the limitation of claim 29, SINDEN teaches administering exosomes in conjunction with at least one additional therapeutic agent [0151].
Citation of Other Relevant Art
•  Strioga (Strioga M, et al. Stem cells and development. 2012 Sep 20;21(14):2724-52) teaches that ASCs seem to be as effective as BM-MSCs in clinical application, and, in some cases, may be better suited than BM-MSCs (Abstract).
.
Conclusion
	Claims 24-29 are rejected. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                                        /KEVIN K HILL/           Primary Examiner, Art Unit 1633